DETAILED ACTION
This action is in response to the request for continuing examination received June 5, 2021. After consideration of applicant's amendments and/or remarks:
Claims 1-10 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (1 and 6) of the specific steps of  identifying elements of a GUI responsive to processing a machine-readable definition for the GUI; determining searchable regions of the GUI using coordinate data; associating respective identified elements with respective groups for elements located in same ones of the searchable regions; arranging the identified elements into a tree structure; combining respective arranged identified elements that are associated with a same one of the respective groups into respective single leafs of the tree structure thereby containing within a single leaf in the tree structure the respective identified elements associated with a same group; and creating a list of search instructions responsive to the tree structure, the search instructions being machine-readable, the search instructions having an ordering according to a sequential execution of the search instructions. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 5, 2021